DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/618,211 and 16/615,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on 4/19/22.  These drawings are accepted.

Specification
The specification changes were received on 4/19/22.  They are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “withering said plant leaves”. Dependent claims 10 and 17 recite “the step of conditioning replaces in whole or in part the step of withering”. It is not clear if withering is required, or not.
Claim 1 recites “Method for processing plant leaves, the steps of said method comprising… said plant leaves are conditioned by” applying an electric field. Dependent claim 7 recites “Plant leaves… which have been conditioned according to the method according to claim 1”. It is not clear if the plant leaves of claim 7 have only been conditioned with an electric field, or whether they have been treated by all of the method steps in claim 1.
Claim 1 recites “mechanically disrupting cells”. Dependent claim 4 recites “a pulsed electric field is applied during conditioning which causes said cell disruption”. It is not clear if the cell disruption occurs during the mechanically disrupting step, or the conditioning step, or both.
Claim 1 recites “mechanically disrupting cells”. Dependent claim 5 recites “a predetermined degree of disruption of said plant leaves is adjusted during conditioning”. It is not clear if the cell disruption occurs during the mechanically disrupting step, or the conditioning step, or both. 
Claim 8 recites “said plant leaves are further conditioned according to the method of claim 1”. It is not clear if the plant leaves of claim 7 have only been conditioned with an electric field, or whether they have been treated by all of the method steps in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al [US 2012/0234334A1] in view of Demir et al [US 2020/0281219A1].
Chen et al teach a method for processing tobacco (title) by withering the plucked leaves for 5-8 hours (paragraph 0029), mechanically disrupting cells by shredding or rolling the leaves (paragraph 0031), the cells releasing polyphenols and enzymes such as polyphenol oxidase (paragraph 0031), a fermentation step during which chemical and biochemical changes occur due to the released enzymes (paragraph 0033-0034), the fermentation step lasting as little as one hour or less (paragraph 0033-0034), and drying the fermented leaves for 45-60 minutes or such time as is needed (paragraph 0036).
Chen et al do not explicitly recite generating and applying an electric field to the leaves (claim 1, 7-8, 15-16), an electric field strength of 0.1-10 kV/cm (claim 3), a pulsed electric field (claim 4), adjusting the degree of cell disruption (claim 5), the electric field occurring prior to or during withering (claim 9), rolling for less than 30 minutes (claim 12, 19), and drying for less than 30 minutes (claim 14).
Demir et al teach method for treatment of biological soft tissue to open the stomata and aid subsequent drying (abstract) comprising a first stage using a pulsed electric field (paragraph 0001), a second stage of drying with reduced time (paragraph 0024), a field strength of 04-1.5 kV/cm (paragraph 0005), a predetermined degree of disruption to provide reversible electroporation of cells and avoid irreversible damage to epidermal cells (paragraph 0005), the PEF treatment being non-thermal (paragraph 0007).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pulsed electric field treatment features into the invention of Chen et al, in view of Demir et al, since both are directed to methods of treating plant leaves, since Chen et al already included a step of withering or pre-drying the leaves (paragraph 0029), since pulsed electric filed treatment was commonly known to open the stomata and aid subsequent drying (abstract), possess a field strength of 04-1.5 kV/cm (paragraph 0005), and provide reversible electroporation of cells and avoid irreversible damage to epidermal cells (paragraph 0005) as shown by Demir et al; and since electrical treatment would have reduced the amount of time needed for withering and pre-drying in the process of Chen et al and thus provided increased production output. 
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed rolling time and drying times into invention of Chen et al, in view of Demir et al, since both are directed to methods of treating plant leaves, since Chen et al already included rolling and drying steps, since the electric field treatment of Demir et al acted to provide reversible electroporation of cells and avoid irreversible damage to epidermal cells (paragraph 0005), and since the claimed rolling and drying times would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type and size of the leaf, the initial moisture content of the leaf, the desired final moisture content of the leaf, and/or the mode of mechanical disruption in the method of Chen et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792